People v Thompson (2018 NY Slip Op 05611)





People v Thompson


2018 NY Slip Op 05611


Decided on August 1, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 1, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2010-05261
 (Ind. No. 347/07)

[*1]The People of the State of New York, respondent,
vDerrick Thompson, appellant.


Derrick Thompson, Fallsburg, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Ellen C. Abbot of counsel), for respondent.
Paul Skip Laisure, New York, NY (Kendra L. Hutchison of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 10, 2012 (People v Thompson, 99 AD3d 819), affirming a judgment of the Supreme Court, Queens County, rendered May 19, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., CHAMBERS, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court